Citation Nr: 0121617	
Decision Date: 08/27/01    Archive Date: 09/04/01

DOCKET NO.  99-16 061A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an effective date prior to December 3, 
1996, for the assignment of a 60 percent disability 
evaluation for residuals of a lumbosacral strain injury.

2.  Entitlement to an effective date prior to December 3, 
1996, for the assignment of a total disability evaluation 
based upon individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from April 1942 to 
October 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from various rating determinations of the 
Denver Department of Veterans Affairs (VA) Regional Office 
(RO).  
 

FINDINGS OF FACT

1.  In a rating decision dated in August 1970, the RO denied 
service connection for a low back disorder.  The veteran was 
notified of this decision on August 20, 1970, and he did not 
appeal.  Thus, the decision became final. 

2.  On December 3, 1996, an Application for Compensation and 
Pension was received from the veteran requesting service 
connection for a low back disorder, and there were no earlier 
formal or informal claims for service connection since the 
August 1970 RO decision.

3.  By a February 1998 RO decision, service connection for 
residuals of a lumbosacral strain injury was granted; such 
was rated 20 percent disabling; and an effective date of 
December 3, 1996, was assigned.

4.  By a May 1998 RO decision, an increased rating, from 20 
to 40 percent, for residuals of a lumbosacral strain injury 
was granted, and an effective date of December 3, 1996, was 
assigned.

5.  By a February 1999 RO decision, an increased rating from 
40 to 60 percent, for residuals of a lumbosacral strain 
injury was granted, and an effective date of December 3, 
1996, was assigned. 

6.  By a February 1999 RO decision, a total rating based on 
individual unemployability was granted, and an effective date 
of June 1, 1998, was assigned.

7.  By a January 2000 RO determination/hearing officer 
decision, the effective date of December 3, 1996, for the 
assignment of a 60 percent rating for residuals of a 
lumbosacral strain injury was continued.  

8.  Service connection is in effect solely for residuals of a 
lumbosacral strain injury.

9.  By a January 2000 RO decision, an earlier effective date 
of December 3, 1996, was assigned for the award of a total 
rating for compensation purposes based on individual 
unemployability.


CONCLUSIONS OF LAW

1.  An effective date prior to December 3, 1996, may not be 
assigned for the award of an increased rating, to 60 percent, 
for residuals of a lumbosacral spine injury.  38 U.S.C.A. 
§ 5110 (West 1991 & Supp. 2000); 38 C.F.R. § 3.400 (2000).

2.  An effective date prior to December 3, 1996, may not be 
assigned for the award of a total rating for compensation 
purposes based on individual unemployability.  38 U.S.C.A. 
§ 5110 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.400, 4.16 
(2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The Board concludes 
the discussions in the rating decisions, the SOCs, and the 
SSOCs informed the appellant of the information and evidence 
needed to substantiate this claim and complied with VA's 
notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 
5103A).  The RO requested all relevant records identified by 
the appellant, and the appellant was informed in various 
letters what records the RO was requesting and he was asked 
to assist in obtaining the evidence.  The appellant also 
appeared and gave testimony at an October 1999 hearing.  VA 
has met all VCAA duties.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

A review of the record demonstrates that the RO denied 
service connection for residuals of a back injury as not 
being found on examination in August 1970.  The veteran was 
notified of this decision by way of letter dated August 20, 
1970, and did not appeal.  Thus, the decision became final.  

In an Application for Compensation, received on December 3, 
1996, the veteran again requested service connection for a 
low back disorder. 

In May 1997, the veteran submitted numerous treatment records 
in support of his claim, including private treatment records 
demonstrating that the veteran had been involved in a motor 
vehicle accident in December 1988, wherein he sustained 
injuries to his spine.  

In a June 1997 rating determination, the RO found that new 
and material evidence had not been submitted to reopen the 
claim of service connection for a low back disorder.

In a July 1997 statement, the veteran's private physician, A. 
B., M.D., indicated that that the trauma the veteran 
sustained inservice could have caused his osteoarthritis, 
which could be causing the low back pain.  

In August 1997, the veteran was afforded a VA orthopedic 
examination.  As part of the examination report, the examiner 
included an opinion indicating that it seemed at least as 
likely as not that the veteran's current back condition 
originated from the trauma he sustained in the military 
service.  

In a February 1998 rating determination, the RO granted 
service connection for residuals of a lumbosacral strain 
injury and assigned a 20 percent disability evaluation 
effective as of the date of his claim, December 3, 1996.

In March 1998, the veteran expressed disagreement with the 
assigned disability evaluation and requested an earlier 
effective date for service connection.  Following an April 
1998 VA examination, the RO, in a May 1998 rating 
determination, increased the veteran's disability evaluation 
from 20 to 40 percent, for residuals of a lumbosacral strain 
injury, with an effective date of December 3, 1996.  

The RO also issued a statement of the case with regard to the 
veteran's claim for an earlier effective date for service 
connection for residuals of the lumbosacral strain injury in 
May 1998.  

In a June 1998 statement in support of claim, the veteran 
indicated that he wished to withdraw his appeal for an 
earlier effective date for service connection for a low back 
disability. 

In an additional June 1998 statement in support of claim, the 
veteran expressed disagreement with the assigned 40 percent 
disability evaluation.  The veteran also submitted an 
application for individual unemployability at that time, 
which was received on June 1, 1998.  

In October 1998, the veteran was afforded an additional VA 
orthopedic examination.  In a February 1999 rating 
determination, the RO increased the residuals of a 
lumbosacral strain disability evaluation from 40 to 60 
percent, effective December 3, 1996.  The RO also granted 
entitlement to a total disability evaluation based upon 
individual unemployability from June 1, 1998, the date of 
receipt of the veteran's individual unemployability 
application.  

In his June 1999 notice of disagreement, the veteran 
indicated that his claim should have gone at least back until 
January 1996.  

In his August 1999 substantive appeal, the veteran indicated 
that it was his belief that his condition was severe enough 
to grant individual unemployability as of the time of his 
1996 VA examination.  

In October 1999, the veteran appeared at a hearing before a 
local hearing officer.  At the time of the hearing, the 
veteran testified that he had had burning pain in his back 
with radiation down his leg for many years.  He reported that 
the last time that he had worked was in 1959 or 1960 and that 
the basis for his termination was his back difficulties and 
headaches.  

In a January 2000 rating determination/hearing officer 
decision, the RO continued the effective date of December 3, 
1996, for the assignment of the 60 percent evaluation for 
residuals of the lumbosacral strain injury.  It also assigned 
a total disability evaluation based upon individual 
unemployability, effective December 3, 1996.  

In a June 2000 statement in support of claim, the veteran 
indicated that he would like to have an earlier effective 
date for individual unemployability dating back to 1970.  


Effective Date Prior to December 3, 1996, 
for the Assignment of a 60 percent 
Disability Evaluation for Residuals of a 
Lumbosacral Strain Injury

The statutory and regulatory provisions explicitly specify 
that except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 
3.400.

For claims for increased disability compensation, an increase 
in disability compensation may be granted from the earliest 
date on which it is factually ascertainable that an increase 
in disability occurred if the claim for an increase is 
received within 1 year from that date.  38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2).

By a June 1970 RO decision, service connection for a low back 
disability was denied; the veteran was duly informed of the 
outcome of the decision and he did not appeal; thus, the 
decision became final.  38 U.S.C.A. § 7105.  On December 3, 
1996, the RO received the veteran's application to reopen a 
claim of service connection for a low back disability.  By a 
February 1998 RO decision, service connection was established 
for residuals of a lumbosacral strain injury, and a 20 
percent rating was established, effective December 3, 1996, 
the date of his application to reopen.  In subsequent RO 
decisions, the veteran's rating for residuals of a 
lumbosacral strain injury was increased.  Currently, the 
veteran is in receipt of a 60 percent disability evaluation, 
and the effective date of this rating is December 3, 1996.  

It is noted that while the veteran initially claimed an 
effective date, earlier than December 3, 1996, for the award 
of service connection for residuals of a lumbosacral strain 
injury, he later withdrew his claim in June 1998.  Instead, 
the veteran now alleges that he is deserving of an effective 
date, earlier than December 3, 1996, for the assignment of a 
60 percent disability evaluation for residuals of a 
lumbosacral strain injury.  Unfortunately, the veteran's 
claim can not prevail.  The effective date of a disability 
evaluation may not be assigned prior to the date establishing 
the basic award of service connection for the disability at 
issue, which, in this case, is December 3, 1996.  As such, 
the effective date for the assignment of a 60 percent 
disability evaluation for residuals of a lumbosacral strain 
injury may be no earlier than December 3, 1996; and this is 
the date which was assigned by the RO.

The law, not the evidence, governs the outcome of this claim.  
As a matter of law, the claim for an effective date earlier 
than December 3, 1996, for the assignment of a 60 percent 
disability evaluation for residuals of a lumbosacral strain 
injury, must be denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).   

Entitlement to an Effective Date Prior to 
December 3, 1996, for the Assignment of a 
Total Disability Evaluation Based Upon 
Individual Unemployability

The veteran asserts that the award of a total rating for 
compensation purposes based on individual unemployability 
should be effectuated as of 1970.

The Court has determined that an award of a total rating for 
compensation purposes based on individual unemployability is 
an award of increased disability compensation for purposes of 
assigning an effective date.  Wood v. Derwinski, 1 Vet. App. 
367, 369 (1991).  The assignment of effective dates for 
increased evaluations is governed by 38 U.S.C.A. § 5110 (West 
1991 & Supp. 2000) and 38 C.F.R. § 3.400 (2000).  The statute 
provides, in pertinent part, that:

(a) Unless specifically provided otherwise in this chapter, 
the effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase, of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor.

(b)(2) The effective date of an award of increased 
compensation shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date.  
38 U.S.C.A. § 5110 (West 1991 & Supp. 2000).

The pertinent provisions of 38 C.F.R. § 3.400 (2000) clarify 
that:

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.

(o)(2) Disability compensation.  Earliest date as of which it 
is factually ascertainable that an increase in disability had 
occurred if claim is received within 1 year from such date 
otherwise, date of receipt of claim.

Pertinent regulations provide that total disability may be 
assigned, where the schedular rating is less than total, when 
the disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that, 
in pertinent part, if there is only one such disability, the 
disability shall be rated at 60 percent or more, and that, if 
there are two or more disabilities, there shall be at least 
one disability rated 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  Veterans who fail to meet these percentage 
standards but are nonetheless unemployable by reason of 
service-connected disabilities may still be rated as totally 
disabled.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2000).

In determining whether an appellant is entitled to a total 
disability rating based upon individual unemployability, 
neither the appellant's nonservice-connected disabilities nor 
his advancing age may be considered.  Van Hoose v. Brown, 4 
Vet. App. 361 (1993).  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself constitutes recognition that 
the impairment makes it difficult to obtain and keep 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  Van 
Hoose, ibid.

Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a) (2000).

The RO effectuated the award of a total rating for 
compensation purposes based on individual unemployability as 
of December 3, 1996, the effective date of the award of 
service connection for the veteran's sole service-connected 
disorder.  Inasmuch as service connection was not in effect 
for any disorder before December 3, 1996, the Board finds 
that a total rating for compensation purposes based on 
individual unemployability may not be assigned before that 
date.

In reviewing a comparable factual scenario, the Court has 
held that where the law and not the evidence is dispositive 
of a veteran's claim, the claim should be denied because of 
the absence of legal merit or lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet App 426, 430 (1994).  
Therefore, the question turns to whether or not the veteran 
has presented a claim for a VA benefit that has legal merit.  
If he has not done so, his appeal must be denied.

The law in this case does not provide for the assignment of a 
total disability rating for any period earlier than the date 
in which service connection was established.  Accordingly, 
the benefit sought on appeal is denied.


ORDER

An effective date prior to December 3, 1996, for the 
assignment of a 60 percent disability evaluation for 
residuals of a lumbosacral strain injury is denied.

An effective date prior to December 3, 1996, for the award of 
a total rating for compensation purposes based on individual 
unemployability is denied.




		
	K. Parakkal
	Acting Member, Board of Veterans' Appeals


 

